Citation Nr: 1728241	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VR&E) services under Chapter 31, Title 38, United States Code (U.S.C.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1970 to January 1971, and from September 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In March 2016, the Board remanded the appeal to request disability benefits records from the U.S. Social Security Administration (SSA) that may be related to the claim, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, in April 2016, the Agency of Original Jurisdiction (AOJ) requested records for the Veteran from the SSA.  In May 2016, the SSA responded that there were no medical records and further efforts to obtain them would be futile.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran did not maintain satisfactory cooperation or conduct in the VR&E program, failing to attend appointments scheduled with the vocational rehabilitation counselor, declining to participate in an extended vocational evaluation, and deciding to discontinue participation with the VR&E program.

2.  VA made reasonable efforts to assist the Veteran in rectifying the unsatisfactory cooperation and conduct, including repeatedly notifying the Veteran that the claim was suspended and the reason why it was suspended, allowing him the opportunity to take the actions he needed to proceed with the claim, and attempting to place him in an information technology position.  

3.  No mitigating circumstances, including effects of the service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.


CONCLUSION OF LAW

The criteria for entitlement to additional VR&E services under the provisions of Chapter 31, Title 38, United States Code are not met.  38 U.S.C.A. §§ 3101 (West 2014); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.52, 21.53, 21.198, 21.364 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For this reason, the Board finds that the VCAA does not apply.  

VR&E Legal Criteria

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 C.F.R. § 21.1.  For a veteran with 10 percent disability, basic entitlement to Chapter 31 benefits requires that the veteran be found by VA to be in need of rehabilitation because of a serious employment handicap.  38 C.F.R. § 21.40(b).  A serious employment handicap means a significant impairment, resulting in substantial part from a service-connected disability rated at 10 percent or more, of a veteran's ability to prepare for, obtain, or retrain employment consistent with such veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.35(g).  Additionally, VA and the veteran must develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  A vocational goal is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  
38 U.S.C.A. § 3101 (8).  

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment. 38 C.F.R. § 21.35 (h)(2).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53 (d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disability (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35 (h)(3).

A veteran's case will be discontinued and assigned to discontinued status when the veteran declines to initiate or continue the rehabilitation process and does not furnish an acceptable reason for his or her failure to do so following the assignment to interrupted status.  38 C.F.R. § 21.198 (b)(1).  A veteran's case will be discontinued and assigned to discontinued status when his or her conduct or cooperation becomes unsatisfactory.  38 C.F.R. § 21.198 (b)(2).

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. 
§ 21.364(a)(1)(2).

VR&E Analysis

At the January 2016 videoconference Board hearing, the Veteran testified that he participated in the vocational rehabilitation program until the services were suspended in February 2012.  He testified that he was encouraged to discontinue his participation in the vocational rehabilitation program because VA was unwilling to provide the vocational training he desired (i.e., to receive training to become a VA counselor).  He reported that the VR&E services were discontinued after he missed one VR&E counseling appointment for which he did not receive notice.  

The representative argued that, in October 2010, VA determined that the left wrist disability was a serious employment handicap.  See Board hearing transcript, page 4.  The Veteran testified that he left a job as a janitor in California, which he obtained from a private company that hired disabled people, because he decided to move away from the area.  The Veteran testified that the service-connected left wrist disability did not interfere with the janitor job because he did most of his tasks with the other hand. 

By way of background, the Board notes that the Veteran had previously participated in an extended evaluation for the VR&E program from December 2005 to September 2006 when his case was discontinued to allow for drug treatment after he tested positive for an employer-directed urinalysis test.  After the Veteran filed the current claim for reentrance into the VR&E program in June 2009, VR&E notified the Veteran that he had to meet with a vocational rehabilitation counselor (VRC) to determine if he qualified for benefits.  When the Veteran reported for the September 2009 appointment, he arrived several hours early and without completing the paperwork needed for the evaluation process.  Later that day, he submitted a Rehabilitation Needs Inventory, and a subsequent appointment in November 2009 was scheduled.  

After the Veteran did not report for the November 2009 appointment, the VR&E determined that the left wrist disability did not constitute a serious employment handicap to qualify for additional VR&E services; however, in October 2010, the VR&E subsequently determined that the service-connected left wrist disability constituted a serious employment handicap and the Veteran qualified for VR&E services after further evaluation of the Veteran.  

In February 2011, the Veteran met with a vocational rehabilitation counselor (VRC) and reported that he felt overwhelmed with all his appointments for the hospital and VR&E and decided to participate solely in the VA hospital program for the severely mentally ill and to have the Chapter 31 benefits case closed.  In March 2011, VA suspended action on the claim for VR&E services on the basis that the Veteran had decided to continue solely with the VA hospital's program for supported employment.  


In May 2011, the Veteran requested to be readmitted into the vocational rehabilitation program.  In August 2011, a VRC wrote that it was uncertain whether a vocational goal was feasible due to the Veteran's mental health issues and anxiety, a lack of follow through with appointments and assignments, anger issues, behavior, and a lack of coping skills.  In October 2011, VA stopped action on the claim on the basis that the functional limitations form from the VA primary care provider had not yet been received.  Subsequently, in October 2011, a VA medical provider opined that the Veteran had the capacity to gain and maintain employment now or in the future and noted that the Veteran was involved in psychiatric care and would need to be absent from work to make those appointments.  

In November 2011, the VRC notified the Veteran that there was about a one-year wait for placement with information technology (IT).  In November 2011, the VA stopped action on the claim on the basis that the Veteran refused to participate in an extended evaluation at the VA hospital.  In January 2012, the Veteran agreed to do the IT placement at the hospital and was advised that they had a waiting list.  Later, in January 2012, VA stopped action on the claim after the Veteran did not attend an appointment with the VRC.  Subsequently, in February 2012, the VA stopped action on the claim on the basis that the Veteran decided not to utilize VR&E services at that time.

After review of all the lay and medical evidence of record, the Board finds that the criteria for entitlement to VR&E services under Chapter 31 are not met.  The weight of the evidence shows that the Veteran's cooperation with VR&E program was unsatisfactory.  During the claim/appeal period, the Veteran failed to report to appointments with the vocational rehabilitation counselor on multiple occasions, asked to have his Chapter 31 benefits case closed after admitting that he felt overwhelmed by the appointments for the hospital and VR&E programs, declined to participate in an extended vocational evaluation, and ultimately decided to discontinue participation with the VR&E program. 


The Board further finds that there are no mitigating circumstances, including effects of the service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, that exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.  Although the evidence shows that the Veteran has mental health problems and was once hospitalized for psychiatric problems in 2009, it does not show that such difficulties have an effect on his cooperation or conduct.  In October 2011, the Veteran's VA medical provider who treats the psychiatric disability opined that the Veteran was able to gain and maintain employment.  At the Board hearing, the Veteran testified that he had ultimately decided to discontinue participation in the VR&E program because it did not provide the training he desired (i.e., training to become a VA counselor).

The evidence does not otherwise show that there are circumstances beyond the Veteran's control that have caused unsatisfactory cooperation or conduct during participation in the VR&E program.  Throughout the claim/appeal period, the VR&E repeatedly notified the Veteran that the claim was suspended, the reason why it was suspended, and advised him of the actions he needed to take to proceed with the claim.  The VRC also attempted to place the Veteran in an IT position.  As stated above, the Veteran testified that he had ultimately decided to discontinue participation in the VR&E program because it did not provide the training he desired (i.e., a VA counselor).  For these reasons, the weight of the evidence is against finding that mitigating circumstances exist that would warrant the Veteran's case be returned to interrupted status, as opposed to discontinued status. 

Thus, the evidence shows that the Veteran's conduct and cooperation while participating in the VR&E program from 2009 to 2012 were unsatisfactory, and all reasonable counseling efforts were made but found not reasonably likely to be effective.  There are no mitigating circumstances that would make placing the 

Veteran's case in interrupted status, rather than discontinued status, more appropriate.  For these reasons, the evidence weighs against a finding that he is entitled to VR&E services, and the appeal is denied. 


ORDER

Additional VR&E services under the provisions of Chapter 31, Title 38, of the United States Code is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


